Citation Nr: 0800746	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  99-08 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
exposure of the feet.

2.  Entitlement to service connection for residuals of a left 
foot injury, to include a sprain.

3.  Entitlement to service connection for right elbow 
epicondylitis.

4.  Entitlement to service connection for a right arm strain.

5.  Entitlement to service connection for a back strain.

6.  Entitlement to an initial compensable rating for a scar, 
status post excision of angiolipoma of the left upper 
abdomen.

7.  Entitlement to an initial compensable rating for Bell's 
palsy.

8.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service connected disabilities under 
38 C.F.R. § 3.324.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the RO 
in Nashville, Tennessee on brokerage for the Detroit, 
Michigan RO, which granted service connection for Bell's 
palsy and a scar, status post angiolipoma excision, assigning 
noncompensable ratings and denied service connection for 
disabilities of the feet due to cold exposure, a left foot 
injury, right elbow epicondylitis, right arm and back strain 
and entitlement to a 10 percent rating due to multiple, 
noncompensable disabilities.  The claims are now being 
addressed by the RO in Detroit, Michigan.  

The Board notes that the veteran also brought a claim for 
service connection for a left arm disability, which was 
denied as not well grounded in a December 1999 rating 
decision.  The veteran's representative has requested that 
the Board refer reconsideration of the left arm claim to the 
RO under the terms of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
VCAA allowed claimants to move for reconsideration of claims 
denied as not well grounded between July 14, 1999 and 
November 9, 2000.  Id., at § 7(b)(1).  The motion for 
reconsideration, however, must have been received within two 
years of enactment of the VCAA, i.e., by November 9, 2002.  
Id., at § 7(b)(3).  The veteran's motion was not received 
before or on November 9, 2002.  Accordingly, the 
representative's motion is without merit and the Board will 
not refer reconsideration to the RO.  The veteran is invited 
to submit new and material evidence to reopen his claim.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board apologizes for the delay in reaching a 
determination in this case, but it must be remanded. 

On the veteran's service connection claims, the Board notes 
that the last adjudication occurred in 1999, and that the 
claims have yet to be decided under the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  He was given a VCAA letter in 
2007, which was not followed by a readjudication of his 
claims.  The Board is unconvinced that the timing error in 
the duty to notify is nonprejudicial.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Board is also concerned 
by the extraordinary amount of time that the claims have been 
open without providing an examination under the duty to 
assist.  Accordingly, the Board remands for proper notice, 
opportunity to respond and readjudication in compliance with 
Mayfield.  Should the veteran submit evidence of current 
disabilities of the feet, right elbow, right arm or back, he 
should be scheduled for a VA examination to determine whether 
such disability is related to his inservice injuries and 
complaints.  

In reviewing the record, the Board observes that with respect 
to the increased rating claims, the veteran has not been 
afforded a VA examination for compensation purposes despite a 
filing date of March 1998.  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.  In this case, the RO relied on a separation from service 
physical examination is assigning the initial ratings.  The 
Board notes that the separation physicals are not meant to 
replace VA compensation and pension examinations and do not 
address the ratings criteria.  Given the extraordinary amount 
of time since the original filing and the complete lack of 
any development as to severity, the Board finds that an 
additional evaluation would be helpful in resolving the 
ratings issues raised by the instant appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board also notes that the regulations governing 
disabilities of the skin were revised during the pendency of 
this appeal.  See 38 C.F.R. § 4.118 (2002, 2007); see also 67 
Fed. Reg. 49590 (August 30, 2002).  The veteran's scar 
examination must address the criteria for both versions of 
the regulation and the scar claim must be readjudicated on 
the basis of both the prior and current versions of the 
regulation.  

In light of the need to remand the increased ratings claims, 
the Board finds that the claim for a 10 percent rating due to 
multiple noncompensable disabilities is inextricably 
intertwined with the increased ratings claims, and that the 
claims should be considered together.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the VCAA 
with respect to these claims.  In 
particular, the veteran should be invited 
to submit medical evidence of any foot, 
right elbow and arm and back disabilities.  
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to these claims that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

Should the veteran submit medical evidence 
tending to show that he has current 
disabilities of the feet, right elbow, 
right arm, or back, the RO should schedule 
the veteran for VA examinations to 
determine (1) the diagnosis of the 
disorder(s) which may be present, and (2) 
whether any such disorder is as likely as 
not etiologically related to the inservice 
complaints.  The entire claims folder and 
a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the 
results reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Schedule the veteran for VA 
examinations to determine the current 
nature and severity of his Bell's palsy 
and scar disabilities.  Sufficient 
evaluations should be scheduled to 
evaluate the veteran's neurological and 
orthopedic symptomatology.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

3.  Then, the RO should readjudicate the 
claims on the merits, including 
adjudication under the prior and current 
versions of the regulations covering 
scars.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

